Name: Commission Regulation (EC) NoÃ 262/2006 of 15 February 2006 amending Regulation (EC) NoÃ 2729/2000 laying down detailed implementing rules on controls in the wine sector
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural structures and production;  information technology and data processing;  agricultural activity;  European Union law
 Date Published: nan

 16.2.2006 EN Official Journal of the European Union L 46/22 COMMISSION REGULATION (EC) No 262/2006 of 15 February 2006 amending Regulation (EC) No 2729/2000 laying down detailed implementing rules on controls in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 72(4) thereof, Whereas: (1) Under Article 5(1) of Commission Regulation (EC) No 2729/2000 (2) plots which are the subject of an application for aid for permanent abandonment are to be systematically verified on the spot. (2) Under Article 8(1)(b) and (e) of Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential (3), the application procedure for the permanent abandonment premium to be laid down by the Member States must provide for subsequent verification of the existence of the vines concerned, of the area concerned and of its average yield or production capacity, and verification that grubbing-up has taken place. (3) Since developments in remote-sensing technology have made it a reliable tool, those Member States who wish to do so should be given the option of using it provided that this maintains the level of verification. (4) To verify the existence of the vines concerned, of the area concerned and of its average yield or production capacity, an on-the-spot check is indispensable as these factors cannot be verified through remote sensing. (5) However, remote sensing can be used to verify that vines have actually been grubbed up and therefore its use should be permitted for this stage of control. (6) In view of the difficulties in calculating area through remote sensing, this method should be authorised only in cases of abandonment of entire vineyard parcels. (7) Regulation (EC) No 2729/2000 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 In Article 5(1) of Regulation (EC) No 2729/2000 the following third subparagraph is added: Verification that grubbing-up has actually taken place as provided for in Article 8(1)(e) of Regulation (EC) No 1227/2000 may be carried out by remote sensing, in the case of abandonment of the entire vineyard parcel. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). (2) OJ L 316, 15.12.2000, p. 16. Regulation as amended by Regulation (EC) No 2120/2004 (OJ L 367, 14.12.2004, p. 11). (3) OJ L 143, 16.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1216/2005 (OJ L 199, 29.7.2005, p. 32).